Stephens, J.
1. Where the consideration of a contract made with a husband reaches the wife as an accession to her separate estate, and she' retains and enjoys it, only slight evidence of the husband’s agency in contracting the debt is required to charge her. Pinkston v. Cedar Bill Nursery, 123 Ga. 303 (51 S. E. 387); Akers v. Kirke, 91 Ga. 590, 598 (18 S. E. 366).
2. This being an action against a married woman to recover the cost of building materials placed upon property belonging to her and alleged to have been furnished to her through her husband as agent, and there being some evidence to authorize the inference that the husband in purchasing the materials acted as agent for his wife, the trial judge erred in directing a verdict for the defendant.

Judgment reversed.


Jenkins, P. J., and Bill, J., concu/r.